Name: Commission Regulation (EU) 2017/839 of 17 May 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of nitrites (E 249-250) in Ã¢ golonka peklowanaÃ¢ (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  marketing;  health;  food technology
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 125/7 COMMISSION REGULATION (EU) 2017/839 of 17 May 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of nitrites (E 249-250) in golonka peklowana (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The Union list of food additives may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) On 10 March 2016 an application was submitted by Poland for the authorisation of the use of nitrites (E 249-250) as a preservative in golonka peklowana. The application was subsequently made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) According to the applicant golonka peklowana is a traditional Polish meat preparation in which nitrites apart from their preserving effect are used as a curing agent to achieve the desired colour, flavour and texture properties as expected by the consumers. Golonka peklowana is offered to the consumers to be further heat-treated before consumption. (5) Recital 7 of Regulation (EC) No 1333/2008 stipulates that the approval of food additives should also take into account other factors relevant to the matter under consideration including, inter alia, traditional factors. Therefore, it is appropriate to maintain certain traditional products on the market in some Member States where the use of food additives comply with the general and specific conditions laid down in Regulation (EC) No 1333/2008. (6) In order to ensure uniform application of the use of additives covered by the present regulation, golonka peklowana will be described in the guidance document describing the food categories in Part E of Annex II to Regulation (EC) No 1333/2008 on food additives (3). (7) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Nitrites are authorised for the use in meat products on a general basis, the use in meat preparations is restricted to certain traditional preparations and specific provisions are laid down for traditionally cured meat products. Since the application for the extension of use of nitrites is limited to the specific meat preparation that has been traditionally used it is not expected that the extension will have a significant impact on the overall exposure to nitrites. Therefore, the extended use of these additives constitutes an update of the Union list which is not liable to have an effect on human health and it is not necessary to seek the opinion of the Authority. (8) Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) http://ec.europa.eu/food/safety/food_improvement_agents/additives/eu_rules_en ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, in food category 08.2 Meat preparations as defined by Regulation (EC) No 853/2004, the entry for nitrites (E 249-250) is replaced by the following: E 249-250 Nitrites 150 (7) only lomo de cerdo adobado, pincho moruno, careta de cerdo adobada, costilla de cerdo adobada, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad, kieÃ basa surowa biaÃ a, kieÃ basa surowa metka, tatar woÃ owy (danie tatarskie) and golonka peklowana